--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT


THIS AGREEMENT is dated and effective on the   2nd       day of
    July             , 2011.




BETWEEN:


FIRST LIBERTY POWER CORP.
7251 W Lake Mead Blvd, Unit 300
Las Vegas, NV  89128
(the "Company")


AND:                      LTV INTERNATIONAL HOLDINGS LTD.
1301 Bank of America Tower
12 Harcourt Road, #460
Central, Hong Kong
(the "Consultant")


(collectively referred to as the “Parties”).


In consideration of the mutual promises set forth herein, the Parties hereto
agree as follows:


1. Consultation Services
1.1 The Company hereby engages the Consultant to perform the following services
in accordance upon the terms and conditions as set forth in this Agreement, and
the Consultant agrees to provide consulting services to the Company. The
Consultant will provide the services of a representative (“Representative”), to
be selected by Consultant, to act as a member of the Board of Directors of the
Company and to consult with the other directors, officers and employees of the
Company concerning matters relating to the business, development and fiduciary
responsibilities of the Company, as well to perform additional officer and other
roles as may be required.


1.2 The Consultant agrees to perform for the Company, the services as more
particularly described in Section 3 herein. Such services are hereinafter
referred to as “Services”. The Company agrees that the Consultant shall have
ready access to the Company’s staff and resources as necessary to perform the
said Services.


2. Consultancy Period


2.1 Basic Term
The Company hereby retains the Consultant and the Consultant agrees to render to
the Company the Services, effective on November 15, 2010 (“Start Date”)
(“Consultancy Period”), and ending upon the earlier of Two (2) years from the
Start Date (“Basic Term”); or the date this Agreement is terminated in
accordance with Section 5 herein. The Company shall pay the Consultant the
compensation to which it is entitled, as detailed in section 4 herein, after
which, the Consultant’s obligations hereunder shall end.


2.2 Renewal
Subject to Section 5 hereto, the Consultancy Period shall be renewable upon the
mutual agreement of the Parties, by way of a written Addendum to this Agreement,
to be signed for by the Parties, upon the terms and conditions and provisions as
contained in this Agreement, unless amendments, additions, or alterations to the
terms and conditions and provisions of this Agreement is required, such
amendments, additions, or alterations to be incorporated by way of a written
document signed for by the Parties, and such document shall be deemed as having
been incorporated into this Agreement.


3. Duties and Responsibilities


3.1 The Consultant agrees to provide the services hereunder on the terms and
conditions as set forth herein:
(a) the Consultant shall report directly to the Board of Directors of the
Company;
(b) the Consultant, and the Consultant shall be responsible for ensuring that
the Representative, shall faithfully, honestly and diligently serve the Company
and cooperate with the Company and utilize maximum professional skill and care
to ensure that all services rendered hereunder, including the Services, are up
to the standards as would be reasonably required from the Consultant, and the
Consultant shall provide any other services not specifically mentioned herein,
but which are reasonably required for the Consultant to be able to act in the
best interests of the Company; and
 
 
1

--------------------------------------------------------------------------------

 
(c) the Consultant shall report the results of the Consultant's duties hereunder
as may be requested by the Company from time to time.


3.2 The Consultant agrees to comply with all applicable securities legislation
and regulatory policies in relation to providing the Services, including but not
limited to United States securities laws (in particular, Regulation FD) and the
policies of the United States Securities and Exchange Commission.


3.3 The Consultant hereby acknowledges that the Consultant is aware, and further
agrees that the Consultant will advise those of its directors, officers,
employees and agents who may have access to Confidential Information, that
United States securities laws prohibit any person who has material, non-public
information about a company from purchasing or selling securities of such a
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.


4. Compensation


4.1 In consideration for the Services rendered by the Consultant, the Company
shall pay the Consultant or its assigns 5,000,000 shares of the Company’s common
stock issuable immediately upon signing (“Compensation Shares”) of this
Agreement for the Basic Term, and a sum of $2,500 (USD Two Thousand Five
Hundred) on the first day of each month in the Basic Term (“Cash Compensation”),
as a consulting fee.


4.2 The Consultant may incur expenses under the Company’s name as agreed in
advance in writing by the Company, provided that such expenses relate to the
carrying out of the provision of the Services. The Consultant will within a
reasonable period, forward all invoices for expenses incurred on behalf of and
in the name of the Company to the Company, and the Company agrees to pay the
said invoices directly on a timely basis. The Consultant agrees to obtain
approval from the Company in writing for any individual expense of $1,500 (USD
One Thousand Five Hundred) or greater or any aggregate expense of $5,000 (USD
Five Thousand) incurred in any given month by the Consultant in connection with
the carrying out of the Services.


5. Termination


5.1 At any time, either the Company or the Consultant may terminate, without
liability, the consulting relationship and related obligations as contemplated
by this Agreement, for any reason, with or without cause, by giving 45
(forty-five) days prior written notice to the other party.


5.2 The Consultancy Period shall terminate, and the Parties’ obligations
hereunder shall cease upon the occurrence of the appointment of a receiver,
liquidator, administrator, or trustee for either party, either voluntarily, or
by decree of a competent authority in connection with the adjudication or
determination by such authority that the said party is bankrupt or insolvent.


5.3 Upon termination of this Agreement, the Consultant shall be entitled to
receive its full and sole compensation in discharge of obligations of the
Company to the Consultant under this Agreement, all the sums and shares
remaining due and payable under this Agreement to the date of termination,
provided however, that the Company shall have the right to offset against any
payment owing to the Consultant to the Company under this Agreement, or any
damages, liabilities, costs or expenses suffered by the Company by reason of the
fraud, negligence or wilful misconduct of the Consultant, to the extent that
such right has not been waived by the Company.


5.4 The Consultant hereby acknowledges and agrees that all property, including,
but without limitation, all books, manuals, records, reports, notes, contracts,
lists, blueprints and any other documentation or materials, or copies thereof,
equipment or gadgets furnished by the Company to the Consultant or prepared by
the Consultant, its representatives or agents, in the course of or in incident
to it rendering the Services to the Company, belong to the Company and shall be
returned within a reasonable period, to the Company upon termination of the
Consultancy Period, save for where retention is required for audit purposes.
 
 
2

--------------------------------------------------------------------------------

 


The representations and warranties contained herein shall survive termination of
the Consultancy Period and the expiration of the Agreement.


6. Compensation Shares


6.1  The Consultant acknowledges and agrees that:
(a) the Consultant agrees and acknowledges that none of the Compensation Shares
have been registered under the Securities Act of 1933 or under any state
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons (as that term is defined in Regulation S under the
Securities Act of 1933), except in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the Securities Act of
1933, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.
(b) the Consultant has not acquired the Compensation Shares as a result of, and
will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Compensation Shares; provided,
however, that the Consultant may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;
(c) the Compensation Shares will be subject in the United States to a hold
period from the date of issuance of the Compensation Shares unless such
Compensation Shares are registered with the Securities and Exchange Commission
("SEC");
(d) the decision to execute this Agreement and the issuance of the Compensation
Shares hereunder has not been based upon any oral or written representation as
to fact or otherwise made by or on behalf of the Company other than those made
by the Company in the information the Company has filed with the SEC;
(e) it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Consultant contained herein or in any document furnished by the Consultant to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Consultant to comply with any covenant or agreement
made by the Consultant to the Company in connection therewith;
(f) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Compensation Shares;
(g) there is no government or other insurance covering the Compensation Shares;
(h) the Consultant and the Consultant's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Compensation Shares hereunder, and to
obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;
(i) the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Consultant during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Consultant, the Consultant's lawyer and/or advisor(s);
(j) the Company will refuse to register any transfer of the Compensation Shares
not made in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act or pursuant to an available
exemption from the registration requirements of the 1933 Act;
(k) the statutory and regulatory basis for the exemption claimed for the offer
of the Compensation Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and


7. Place of Work and Time


7.1 The Consultant’s Services will be rendered in a location as required by the
Company, and the Consultant shall, on request come to the Company’s address or
such other place as designated by the Company to meet with the Consultant.
 
 
3

--------------------------------------------------------------------------------

 


7.2 In the performance of the Services and the hours of work on any given day
will be entirely within the Consultant’s control and the Company will rely on
the Consultant to put in such hours as reasonably necessary to fulfil the
transaction in contemplation, including the Services. Nothing herein contained
shall be deemed to require the Consultant to devote its exclusive time,
attention and ability to the business of the Company.


7.3 The Consultant shall not be precluded from acting in a function similar to
that contemplated under this Agreement for any other legal entity.


8. Confidential Information and Non-Competition


8.1 The Consultant acknowledges that in the course of its appointment hereunder
the Consultant will, either directly or indirectly, have access to and be
entrusted with information (whether oral, written or by inspection) relating to
the Company or its respective affiliates, associates or customers (the
"Confidential Information").  For the purposes of this Agreement, "Confidential
Information" includes, without limitation, any and all Developments (as defined
herein), trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable.  The Consultant acknowledges that the Confidential Information
constitutes a proprietary right, which the Company is entitled to
protect.  Accordingly the Consultant covenants and agrees that during the Term
and for a period of Two (2) years after the termination of this Agreement,
through no action or inaction of the Consultant, the Consultant will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.


8.2 The general prohibition contained against the unauthorized disclosure, use
or dissemination of the Confidential Information shall not apply in respect of
any Confidential Information that:
(a) is available to the public generally in the form disclosed;
(b) becomes part of the public domain through no fault of the Consultant;
(c) is already in the lawful possession of the Consultant at the time of receipt
of the Confidential Information; or
(d) is compelled by applicable law, regulation or Court Order to be disclosed,
provided that the Consultant gives the Company written notice within reasonable
time of such requirement prior to such disclosure and provides assistance in
obtaining an order protecting the Confidential Information from public
disclosure, unless prohibited by law, regulation or Court Order.


8.3 Except as specifically set forth in writing and signed by the Parties, the
Consultant shall retain all copyrights, and patent rights with respect to all
materials developed by the Consultant under the Agreement or the course of
performance of the Services, and shall remain the sole and exclusive property of
the Consultant.  Accordingly, the Company is hereby granted a non-exclusive
licence to use and employ such materials within the Company’s business.


9. Status


9.1 The Consultant is an independent contractor and neither the Consultant nor
the Consultant’s staff, Representative or agents shall be deemed to be employed
by the Company. The Company is hereby contracting with the Consultant for the
Services to be rendered by the Consultant and the Consultant reserves the right
to determine the method, manner and means by which the Services will be
performed. The Consultant is not required to perform the Services during a fixed
hourly or daily time and if the Services are performed at the Company’s
premises, is to be at the sole discretion of the Consultant. The order or
sequence in which the work is to be performed shall be under the control of the
Consultant.


10. Disputes


Any disputes that arise between the Parties with respect to the performance of
this Agreement shall be submitted for arbitration, to an arbitrator as mutually
agreed upon by the Parties, to be determined by the said arbitrator and the
parties hereby agree to share equally the costs of such arbitration.
 
 
4

--------------------------------------------------------------------------------

 
11. Representations and Warranties


11.1 The Consultant hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the end
of the expiry of the Term or early termination of this Agreement) that:
(a) The Consultant is a eligible to receive the Compensation shares according to
any applicable Regulations under the 1933 Act;
(b) the Consultant is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any other U.S. Person;
(c) the sale of the Compensation Shares to the Consultant as contemplated in
this Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Consultant;
(d) the Consultant has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Consultant enforceable against
the Consultant in accordance with its terms; and
(e) no person has made to the Consultant or any written or oral representations:
(i) that any person will resell or repurchase any of the Compensation Shares;
(ii) as to the future price or value of any of the Compensation Shares; or
(iii) that any of the Compensation Shares will be listed and posted for trading
on any stock exchange or automated dealer quotation system or that application
has been made to list and post any of the Compensation Shares of the Company on
any stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the common shares of the Company on the OTC
Bulletin Board.


12. General Provisions


12.1 No failure or neglect of either party hereto in any instance to exercise
any right, power, privilege hereunder or under law shall constitute a waiver of
any right, power or privilege of the same right, power or privilege in any other
instance. All waivers by either party hereto must be contained in a written
instrument signed by the relevant party.


12.2 This Agreement shall be governed by the laws of the State of Nevada.


12.3 If any provision on this Agreement, or the application thereof to any
person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.


12.4 If the scope of any of the provisions of the Agreement is too broad in any
respect whatsoever to permit enforcement to its full extent, such provisions
shall be enforced to the maximum extent permitted by law, and the parties hereto
consent and agree that such scope may be judicially modified accordingly and
that the whole of such provisions of the Agreement shall not thereby fail, but
that the scope of such provisions shall be curtailed only to the extent
necessary to conform to law.


12.5 All notices and other communications hereunder shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, as identified
herein. The persons and addresses set forth above may be changed from time to
time by a notice sent as aforesaid. If notice is given by personal delivery or
overnight delivery in accordance with the provisions of this Section, such
notice shall be conclusively deemed given at the time of such delivery provided
a receipt is obtained from the recipient. If notice is given by mail, such
notice shall be deemed given upon receipt and delivery or refusal.


12.6 This Agreement may not be assigned by either party without the prior
written consent of the other party and this Agreement shall be binding upon and
inure to the benefits of the heirs, successors and assigns of the parties
hereto.


12.7 The division of this Agreement into sections, articles and other form of
divisions are for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.


12.8  This Agreement shall constitute the entire agreement between the parties
hereto with respect to all of the matters herein and any amendment(s) to this
Agreement shall only be made in writing with the mutual agreement of all the
parties herein.


12.9 Any failure on the part of either party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first written above.






FIRST LIBERTY POWER CORP.




_________________________________
Title:           President




LTV INTERNATIONAL HOLDINGS LTD




_________________________________
Title:           Director





 
6

--------------------------------------------------------------------------------

 
